Citation Nr: 1614135	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-32 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to September 4, 2009 for an award of service connection for an acquired psychiatric disability, to include posttraumatic disorder (PTSD) and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to September 2004, when she retired with more than 20 years of service, including service in Southwest Asia.  She earned a Southwest Asia service medal with three bronze Service Stars, among other awards and decorations.  

This is a complex matter, which the Board will attempt to fully address:  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

An August 2010 rating decision granted service connection for an acquired psychiatric disability and assigned an effective date of September 4, 2009 for the award of service connection.  

In a February 2011 Decision, the Board Remanded the claim for an earlier effective date for the award of service connection for PTSD, noting that the Veteran was entitled to a statement of the case (SOC).  The Veteran perfected appeal of the issue in May 2012.  The issue was certified to the Board in May 2012.

The Veteran testified at Travel Board hearings in 2008 and 2011.  The transcripts of those hearings are associated with the electronic claims file.  

However, importantly, the claim addressed in this decision was not addressed at either of those hearings.  

Therefore, there is no requirement that a Veterans Law Judges (VLJ) who conducted either of those hearings participate in this appeal.  In any event, as the decision below is favorable to the Veteran, the Veteran is not prejudiced by this decision.  Further delay in this case must be avoided.  

A claim for an increased evaluation for left/hand wrist disability was addressed in the April 2011 Travel Board hearing, and was Remanded in 2012.  In April 2013 and May 2013 Deferred Rating Decisions, the RO noted that actions regarding the Remanded claim had not been completed.  Moreover, no supplemental SOC addressing the claim Remanded by the Board in 2012 was issued.  

Simply stated, the appeal Remanded in the Board's 2012 decision is not properly within the Board's jurisdiction at this time.  

The Veteran was notified, in February 2016, that the individual who conducted the April 2011 Travel Board hearing was no longer employed by the Board.  

That notice was erroneous; the individual who conducted the April 2011 hearing remains employed by the Board.  

The Veteran declined to testify at a new hearing.  The Veteran was not prejudiced by the erroneous notice, since it offered her a hearing to which she was not entitled by law.  

The erroneous February 2016 notice does not affect the regulatory requirement that the individual who held the April 2011 hearing participate in the decision when the claim over which the Board had jurisdiction at the time of the April 2011 hearing returns to the Board.  

As set forth above, the issue Remanded following the April 2011 hearing is not currently within the Board's jurisdiction.  

While the appeal addressed on the title page of this decision was pending, the AOJ adjudicated additional issues, characterized as claims of entitlement to service connection for brachial neuritis, left upper extremity, and to service connection for left elbow disability, to include as secondary to service-connected arthritis of the left hand, and to service connection for thenar and hypothenar atrophy, left hand, to include as secondary to service-connected arthritis, left hand.  

The Veteran submitted an appeal to the Board regarding those issues in March 2015.  In her substantive appeal, the Veteran requested a Videoconference hearing before the Board addressing those issues.  

The March 2015 request for a Videoconference Board hearing remains pending.  

In August 2015, the RO certified the issues addressed in the March 2015 appeal to the Board as ready for appellate review, but noted that the Veteran's Videoconference Board hearing remained pending.  As noted above, no supplemental SOC has been issued, so the Board does not have jurisdiction to conduct appellate review at this time.  The Veteran should be notified that her response to the erroneous February 2016 notice does not affect her right to a hearing on the issues appealed in March 2015.  

The Veteran's claims file is now wholly electronic.


FINDING OF FACT

The Veteran's service-connected acquired psychiatric disability, although characterized as in "remission" on VA examination conducted in January 2005, was first manifested and treated medically during the Veteran's service, and the medical evidence that it was chronic and continuous thereafter is at least in equipoise.  


CONCLUSION OF LAW

The criteria for an effective date as of the day following the Veteran's September 30, 2004 service separation for an award of service connection for an acquired psychiatric disability, to include PTSD and anxiety, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts underlying the assignment of an effective date for the award of service connection for an acquired psychiatric disability are essentially not in dispute.  The Veteran sought private medical treatment for certain symptoms while she was still in service.  An acquired psychiatric disability was diagnosed and treated prior to the Veteran's September 30, 2004 service separation.  

The Veteran submitted a claim for service connection for an acquired psychiatric disability in June 2004, four months prior to her service discharge.  The examiner who conducted January 2005 VA examination concluded that the Veteran did not have PTSD, but did experience anxiety and panic attacks during her military service.  The examiner stated that the Veteran no longer experienced anxiety at levels for which an active diagnosis could be assigned.  The claim for service connection for an acquired psychiatric disability was denied, and the Veteran appealed that determination.  Following a Board hearing in 2008 and a Board Remand in 2009, service connection for PTSD was granted in a rating decision issued in August 2010.  This grant of service connection was a favorable resolution of the claim for service connection addressed in the November 2008 Travel Board hearing. 

The RO assigned an effective date of September 4, 2009 for the grant of service connection for PTSD, the date of the VA examination which resulted in a diagnosis of an acquired psychiatric disability and an opinion that the current acquired psychiatric disability was incurred in service. 

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  In general, the effective date for an award of benefits will be based on the date of the claim that resulted in that award.  See Williams v. Principi, 15 Vet. App. 189, 195 (2001) (en banc), aff'd, 310 F.3d 1374 (Fed. Cir. 2002); Lalonde v. West, 12 Vet. App. 377, 380 (1999).  Exceptions to this rule, such as where the grant of service connection is based on a liberalizing law, do not apply in this case.

The Veteran disagreed with the effective date assigned for the grant of service connection, noting that she submitted the claim for service connection for an acquired psychiatric disability prior to her service discharge.  The Veteran contended that the provider who conducted the September 2009 VA examination provided medical evidence that the disability was manifested during her service and had continued after her service separation. 

The VA examiner who conducted the September 2009 VA examination noted that the Veteran's post-service treatment at Munson Army Hospital and the associated outpatient provided "some" support for her contention that her psychiatric symptoms remained chronic after service.  The examiner noted that the Veteran had structured her support system to minimize her symptoms, and noted that her post-service employment teaching in a military setting allowed her to be successful because it was a tightly structured, predictable environment.  The examiner who conducted the September 2009 VA examination explained that PTSD and anxiety were not in remission, and opined that it was more likely than not that there was never a "true remission" of PTSD, anxiety, and depression in January 2005 or since the onset of those disabilities in service. 

The Board finds that the medical evidence as to whether it is as least as likely as not that the acquired psychiatric disability for which service connection was granted in 2009 is at least in equipoise.  There is a 2009 VA medical opinion favorable to the Veteran's contention, and a 2005 VA medical opinion which is unfavorable to the Veteran's contention.  The favorable opinion includes a more detailed review of the circumstances of the Veteran's service, including discussion of the Veteran's war zone service and exposure to combat stressors such as fear of terrorist activities, an area not addressed in the 2005 medical opinion.  The favorable opinion explains why the unfavorable opinion should be considered less persuasive than the favorable opinion.  

The phrase "date entitlement arose" as used in 38 C.F.R. § 3.400 refers to 38 U.S.C.A. § 5110 (g).  Thus, the Board need not consider the date that a diagnosis was rendered as the date that entitlement arose.  

This interpretation of § 5110 is consistent with Lalonde v. West, 12 Vet. App. 377 (1999), in which the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

The Board acknowledges the Veteran's contention that the issuance of the SOC was untimely.  

The Board apologizes for the years of delay in the adjudication of the appropriate effective date for the grant of service connection.  

The Board finds that, if there is reasonable doubt as to whether the Veteran's acquired psychiatric disability was chronic and continuous following her service, it should be resolved in the Veteran's favor.  She is entitled to service connection for an acquired psychiatric disability, to include PTSD and anxiety, as of the day following her service separation on September 30, 2004, since she filed the initial claim for service connection prior to her September 30, 2004 retirement with 20 years of active service.  

This decision is entirely favorable to the Veteran, and she is not prejudiced by adjudication of the claim at this time.  Further action to notify or assist the Veteran or afford her a hearing rather than issuing this favorable decision at this time would be adverse to the Veteran's interests.  

No further discussion of VA's duties to the Veteran is required.  





ORDER

The appeal for an effective date for the award of service connection for an acquired psychiatric disability as of the day following the Veteran's service separation on September 30, 2004 is granted.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


